Exhibit 10.20

 

December 10, 2008

 

Reza A. Ghanbari, Ph.D

3144 Northview Road

Wayzata, MN  55391

 

Dear Ray,

 

On behalf of Vital Images, Inc., I am pleased to offer you the full-time
position of Executive Vice President, Strategy and Products, reporting directly
to me.  Your base salary will be $10,416.67 semi-monthly, which annualizes to
$250,000.   Your start date will be December 10, 2008.  This offer letter will
expire on December 10, 2008.

 

In addition to your base salary, you will be eligible for the management bonus
program.   Your management bonus incentive target for calendar year 2008 will be
35% of base pay.  Awards under the management bonus incentive plan will be based
on achievement of a combination of both company and personal performance goals.
Moreover, there is an opportunity for the bonus payout to be more than your
incentive target, based on overachievement of Company goals. Payouts under the
management incentive bonus plan are expected to be made to qualifying employees
on a lump sum basis on or before March 15, 2009.   Please be advised that Vital
Images reserves the right, without prior notice, to make any changes to the
manager bonus program at its discretion, of which you will be notified.

 

Additionally, the Company will pay you a signing bonus of $25,000.  Appropriate
taxes will be withheld on this bonus.  Should you leave the Company voluntarily
within one year after your start date; the sign-on bonus must be repaid to the
Company.

 

In addition to your salary, management will recommend that you receive
non-qualified options to purchase 150,000 shares of Vital Images Common Stock
and 15,000 shares of restricted stock. The grants will be priced as of your
start date with Vital Images (or the first preceding trading date, if the
markets are closed on your start date) and will be under our standard terms and
conditions for such grants.

 

Upon joining Vital Images, you will be eligible to participate in the Company’s
fringe benefit program. Specifically, you will accrue 1.66 days

 

--------------------------------------------------------------------------------


 

per month (.833 days per pay period) which equals 20 days (4 weeks) of vacation
per year. You will also receive ten

(10) paid holidays per calendar year.   Medical, Dental, and Disability
Insurance will be effective the first of the month following the start date. 
You may participate in the Vital Images Employee Stock Purchase Plan the first
day of any quarter, and the Vital Images 401(k) plan the first day of the month,
following a three-month waiting period.  Please be advised that Company fringe
benefit programs are subject to change as a matter of Company policy.

 

Initially, your position will be based in our corporate offices in Minnetonka,
MN. After June 2009, you may be based out of any US city you wish, with
reasonable business travel as required.

 

In compliance with the Immigration Reform and Control Act, all new employees are
required to provide proof of work eligibility and identification. In order to
satisfy these requirements, certain documents must be presented within 72 hours
of your start date.  Please review the list, which is attached to the Form I-9,
of appropriate documentation and bring these with you on your first day of
employment.

 

You should be aware that your employment with Vital Images is for no specified
period and constitutes at will employment.  As a result, you are free to resign
at any time, for any reason or for no reason.  Similarly, Vital Images is free
to conclude our employment relationship with you at any time, with or without
cause, and with or without notice.

 

This offer of employment is contingent upon successful completion of a
background investigation by the Human Resources Department at Vital Images. 
Confirmation of completion of the investigation will be provided to you as soon
as the investigation is complete.

 

To accept this offer of employment, please sign below and return one copy of
this letter as soon as possible in the enclosed envelope, along with your signed
non-disclosure agreement.

 

Ray, we are excited about having you on the Vital Images’ team.  We are
confident that you will contribute to our Company’s growth and that we can
provide a challenging and rewarding work environment to further your
professional career.

 

Sincerely,

 

/s/ Michael H. Carrel

 

 

Michael Carrel

President/Chief Executive Officer

 

 

Accepted by

/s/ Reza Ghanbari

 

Date

          12/10/08

 

--------------------------------------------------------------------------------